DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
FIG. 8 is objected to because suitable descriptive legends are needed to understand steps S1-S5 as required by 37 CFR 1.84(o).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR PRODUCING A GRID-LIKE BEAM COLLIMATOR, GRID-LIKE BEAM COLLIMATOR COMPRISING A GRID STRUCTURE HAVING METAL PARTICLES AND A CURED STIFFENING MATERIAL, RADIATION DETECTOR, AND MEDICAL IMAGING DEVICE.
The disclosure is objected to because of the following informalities:  
Paragraph [0091], line 8, --or-- should be inserted before “paste”.
Paragraph [0091], line 11, --or grid-- should be inserted before “structure 2”.
Paragraph [0093], line 2, “binder” should be replaced by --liquid or pasty binder 4--.
Paragraph [0094], line 1, “binder” should be replaced by --liquid or pasty binder 4--.
Paragraph [0094], line 3, “binder” should be replaced by --liquid or pasty binder 4--.
Paragraph [0095], lines 7-8, --web or-- should be inserted before “grid structure 2”.
Appropriate correction is required.
A substitute specification was submitted on 02 December 2020. It is noted that the title was not amended in the substitute specification.  Additionally, an insertion of a comma after “RADIATION DETECTOR” was not underlined.

Claim Objections
Claims 2-4 and 17-20 are  objected to because of the following informalities:  
Claim 2 should be amended as follows:
2. (Currently amended) The method of claim 1, wherein the step of applying the curable liquid stiffening material at least on the surface of the grid structure comprises infiltrating the curable liquid stiffening material  into the grid structure.
Appropriate correction is required.
Claims 3 and 18 are  objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Currently amended) The method of claim 2, wherein the step of infiltrating the curable liquid stiffening material into the grid structure comprises infiltrating the curable liquid stiffening material into the grid structure to a depth of at least 10% of a thickness of respective crossing webs of the number of crossing webs of the grid structure.
Appropriate correction is required.
Claim 18 is  objected to because of the following informalities:  
Claim 18 should be amended as follows:
18. (Currently amended) The method of claim 3, wherein the step of infiltrating the curable liquid stiffening material into the grid structure comprises infiltrating the curable liquid stiffening material into the grid structure at at least one of a room temperature, an elevated temperature, an elevated pressure, and under a vacuum.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
Claim 4 should be amended as follows:
into the grid structure comprises infiltrating the curable liquid stiffening material into the grid structure at at least one of a room temperature, an elevated temperature, an elevated pressure, and under a vacuum.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
Claim 17 should be amended as follows:
17. (Currently amended) The method of claim 2, wherein the step of infiltrating the curable liquid stiffening material into the grid structure comprises infiltrating the curable liquid stiffening material into the grid structure to a depth of at least 20% of a thickness of respective crossing webs of the number of crossing webs of the grid structure.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
Claim 19 should be amended as follows:
19. (Currently amended) The method of claim 2 wherein the step of applying the curable liquid stiffening material at least on the surface of the grid structure comprises applying a polymer as the curable liquid stiffening material, and wherein the step of curing [[of]] the curable liquid stiffening material comprises curing the polymer by applying or infiltrating the polymer via at least one of a curing device, UV light, heating the layer stack, or drying at a room temperature.
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
Claim 20 should be amended as follows:
at least on the surface of the grid structure comprises applying a metal as the curable liquid stiffening material, and wherein the step of curing [[of]] the curable liquid stiffening material comprises curing the metal by cooling the layer stack.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Currently amended) The method of claim 1, wherein the step of applying the curable liquid stiffening material at least on the surface of the grid structure comprises applying a polymer as the curable liquid stiffening material, and wherein the step of curing the curable liquid stiffening material comprises curing the polymer by applying or infiltrating the polymer via at least one of a curing device, UV light, heating the layer stack, or drying at a room temperature.
Appropriate correction is required.
Claims 6 and 7 are objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Currently amended) The method of claim 1, wherein the step of applying the curable liquid stiffening material at least on the surface of the grid structure comprises applying a metal as the curable liquid stiffening material, and wherein the step of curing the curable liquid stiffening material comprises curing the metal by cooling the layer stack.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
Claim 7 should be amended as follows:
, and an alloy of at least two of tin, silver, copper, and nickel.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
Claim 8 should be amended as follows:
8. (Currently amended) The method of claim 1, wherein the step of applying the curable liquid stiffening material at least on the surface of the grid structure comprises: 
spraying or dispensing the curable liquid stiffening material on the layer stack, 
immersing the layer stack into the curable liquid stiffening material, 
printing the liquid stiffening material on the layer stack, or 
attaching the liquid stiffening material as a foil to the layer stack and heated above a melting temperature of the curable liquid stiffening material..
Appropriate correction is required.
Claims  10-13, 15, 16, and 21-23 are objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Currently amended) A grid-like beam collimator, comprising: 
a grid structure comprising:
a number of crossing webs, 
metal particles, and 
a cured stiffening material, 
wherein the cured stiffening material is present on a surface of the grid structure or present in the grid structure, and 
.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Currently amended) The grid-like beam collimator of claim 10, wherein the number of crossing webs define passage channel.
Appropriate correction is required.
Claims 15, 16, and 23 are objected to because of the following informalities:  
Claim 15 should be amended as follows:
15. (Currently Amended) A radiation detector, comprising: [[the]] a grid-like beam collimator of claim 10.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
Claim 16 should be amended as follows:
16. (Currently Amended) A medical imaging system, comprising: [[the]] a radiation detector of claim 15.
Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  
Claim 23 should be amended as follows:
23. (Currently Amended) A CT system, comprising: [[the]] a radiation detector of claim 15.
Appropriate correction is required.
Claims 15, 16, and 23 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15, 16, and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 15, 16, and 23 fail to further limit the subject matter of claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
Claims 1 and 9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1-9 and 17-20, Appleby et al. (U. S. Patent No. 7,462,852 B2) disclosed a method that comprises: 
printing a suspension comprising a binder and metal particles in several stacked layers to build a layer stack with a grid structure including a number of crossing webs (column 32, lines 189-32). 
However, the prior art failed to disclose or fairly suggested that the method comprises:
printing a suspension comprising a binder and metal particles in several stacked layers to build a layer stack with a grid structure including a number of crossing webs, the printing comprising: 
removing the binder from the layer stack, 
applying a curable liquid stiffening material at least on a surface of the grid structure, and 
curing the curable liquid stiffening material after the applying the curable liquid stiffening material.

With respect to claims 10-13, 21, and 22, Appleby et al. (U. S. Patent No. 7,462,852 B2) disclosed a grid-like beam collimator that comprises: 
a grid structure comprising:
a number of crossing webs,

a cured stiffening material, 
wherein the cured stiffening material is present on a surface of the grid structure or present in the grid structure (column 32, lines 189-32).
However, the prior art failed to disclose or fairly suggested that the grid-like beam collimator comprises:
a grid structure having a shape of a truncated pyramid.

Response to Amendment
Applicant’s amendments filed 02 December 2020 with respect to claims 1-9 and 17-20 have been fully considered.  The objections of claims 1-9 and 17-20 have been withdrawn.
 Applicant’s amendments filed 02 December 2020 with respect to claims 2-4 and 17-20 have been fully considered.  The objections of claims 2-4 and 17-20 have been withdrawn.
Applicant’s amendments filed 02 December 2020 with respect to claim 9 have been fully considered.  The objections of claim 9 have been withdrawn.
Applicant’s amendments filed 02 December 2020 with respect to claims 10-13, 15, 16, and 21-23 have been fully considered.  The objections of claims 10-13, 15, 16, and 21-23 have been withdrawn.
Applicant’s amendments filed 02 December 2020 with respect to claims 11, 21, and 22 have been fully considered.  The objection of claims 11, 21, and 22 has been withdrawn.
Applicant’s amendments filed 02 December 2020 with respect to claim 21 have been fully considered.  The objection of claim 21 has been withdrawn.
Applicant’s amendments filed 02 December 2020 with respect to claim 22 have been fully considered.  The objections of claim 22 have been withdrawn.
Applicant’s amendments filed 02 December 2020 with respect to claim 12 have been fully considered.  The objections of claim 12 have been withdrawn.
Applicant’s amendments filed 02 December 2020 with respect to claims 10-16 and 21-23 have been fully considered.  The rejection of claims 10-16 and 21-23 under 35 U.S.C. 102(a)(2) as being anticipated by Deych et al. (U. S. Patent No. 10,090,072 B2) has been withdrawn.
Applicant’s amendments filed 02 December 2020 with respect to claims 10-16 and 21-23 have been fully considered.  The rejection of claims 10-16 and 21-23 under 35 U.S.C. 102(a)(1) 102(a)(2) as being anticipated by Appleby et al. (U. S. Patent No. 7,462,852 B2) has been withdrawn.

Response to Arguments
Applicant's arguments filed 02 December 2020 have been fully considered but they are not persuasive.
With respect to the objection of claims 15, 16, and 23 under 37 CFR 1.75 as being a substantial duplicate of claim 10, applicant argued that preambles breathe life and meaning into claims 15, 16, and 23.  This argument is not persuasive.  If claim 10 can be rejected by a reference describing a grid-like beam collimator, claims 15, 16, and 23 can all be rejected by the reference.  See rejection of claims 15, 16, and 23 in previous non-final Office action.  More specifically, although claim 15 recites a radiation detector in preamble, claim 15 does not recite a detector in its body of the claim.  Same argument can be applied to claims 16 and 23.  Applicant’s arguments rely on language solely recited in preamble recitations in claims 15, 16, and 23. When reading the Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Clark et al. (U. S. Patent No. 10,835,189 B2) disclosed X-ray imaging systems,  methods, and methods of manufacture of collimators.
Appleby et al. (U. S. Patent No. 7,785,098 B1) disclosed systems for large-area micro-mechanical systems.
Appleby et al. (U. S. Patent No. 7,141,812 B2) disclosed devices, methods, and systems involving castings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884